DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kubota et al. (hereinafter Kubota , US 2016/0285394 A1).
For claim 1, Kubota discloses an opening/closing body drive device Kubota discloses an opening/closing body drive device – see Kubota, Title, paragraph [0002]) comprising:
a motor which opens or closes an opening/closing body (Fig. 1 of Kubota discloses a motor M which opens or closes an opening/closing body 30 via opening/closing body drive mechanism 20 – see Kubota, Fig. 1, paragraph [0029]);
a drive unit which rotates the motor (Fig. 1 of Kubota discloses a drive unit 12 which rotates the motor M – see Kubota, Fig. 1, paragraph [0028]); and

the drive unit (Fig. 1, the drive unit 12) includes
a first integrated circuit having first and second switching elements which are connected to each other in series with respect to a positive electrode side and a negative electrode side of a power source and a connection point of which is connected to one terminal of the motor (Fig. 1 of Kubota discloses switch SW1 and SW3 which altogether constitute a first integrated circuit having first and second switching elements SW1, SW3 which are connected to each other in series with respect to a positive electrode side and a negative electrode side of a power source BAT and a connection point of which is connected to one terminal T1 of the motor M – see Kubota, Fig. 1, paragraph [0028]), and
a second integrated circuit having third and fourth switching elements which are connected to each other in series with respect to the positive electrode side and the negative electrode side and a connection point of which is connected to the other terminal of the motor (Fig. 1 of Kubota discloses switch SW2 and SW4 which altogether constitute a second integrated circuit having third and fourth switching elements SW2, SW4 which are connected to each other in series with respect to the positive electrode side and the negative electrode side of the power source BAT and a connection point of which is connected to the other terminal T2 of the motor M – see Kubota, Fig. 1, paragraph [0028]),
first to fourth freewheeling diodes are incorporated in or attached in parallel to the first to fourth switching elements (Fig. 1 of Kubota discloses first to fourth freewheeling diodes are incorporated in or attached in parallel to the first to fourth switching elements SW1-SW4),
the control unit turn-on drives the first and fourth switching elements when driving the motor to be rotated forward and turn-on drives the second and third switching elements when driving the motor 
Claim 3 is a method claim which is either same or similar to that of the “an opening/closing body drive device” claim 1. The explanation is omitted.
Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
For claim 2, the prior art of record fails to disclose, reasonably suggest, or render obvious, in combination with all the given limitations, an opening/closing body drive device comprising a first integrated circuit and a second integrated circuit, wherein
the first integrated circuit has a first protection function of, when an overcurrent of the first switching element is detected during the turn-on driving of the first switching element, switching the turn-on driving of the first switching element to the turn-on driving of the second switching element, and when an overcurrent of the second switching element is detected during the turn-on driving of the second switching element, switching the turn-on driving of the second switching element to the turn-on driving of the first switching element, and
.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI T DINH whose telephone number is (571)270-3852.  The examiner can normally be reached on (571)270-3852.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571)272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THAI T DINH/Primary Examiner, Art Unit 2846